—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from stated por*651tions of (1) a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered July 29, 1993, and (2) an order of the same court, entered June 13,1994, which, upon reargument, adhered to the original determination.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as the judgment was superseded by the order entered June 13, 1994, upon reargument; and it is further,
Ordered that the order entered June 13, 1994, is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Kitson at the Supreme Court. Balletta, J. P., O’Brien, Santucci and Florio, JJ., concur.